Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 13, 18, and the claims depending therefrom are objected to because of the following informalities:  
	Claim 1 line 8 “removable comment” should be corrected to “removable component
 	Claim 8 line 7 recites “the second end of the conduit” should corrected to “an
	Claim 13 line 7 recites “the second end of the conduit” should corrected to “an
	Claim 18 line 18 recites “the particular patient” should be corrected to “a.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17 are rejected under 35 U.S.C. 103 over US7641623B2 to Biondo et al. (hereinafter “Biondo”).
Regarding claim 1, Biondo discloses a therapy system comprising (Fig. 1 Compression therapy system 30; See annotated Fig. 1 for designation of select parts of the system)
	a pneumatic therapy device (Fig. 1 Compression sleeve assembly 36), and 
	a patient support apparatus (Fig. 1 bed 32), 
	the patient support apparatus including a removable component (Fig. 1 Footboard 46 is removable from patient support deck 40), 
	the removable component including a mounting pin operable to engage a mounting hole on a frame of the patient support apparatus (Fig. 1 footboard 46 (removable component) couples to patient-support deck 40 via posts 110 (pins) into sockets 100 and electrical connector 96 (Fig. 4); Fig. 1 frame 38, patient support deck 40 comprise the frame; Col. 5 lines 2-5 discloses the footboard is removably attached to the patient support deck), 
	the engagement of the mounting pin to the mounting hole providing an electrical connection such that direct current is transferred from the frame to the component (Fig. 1 when patient-support deck 40 [part of the frame] mates with footboard 46, posts 110 mate with sockets 100, and electrical connector 96 mates with connector 99; Col. 7 lines 3-7 “electrical power is provided through connectors 96, 99, 114 and lines 112 to module 34 from the electrical system of bed 32, which receives power either from a standard power outlet or from an on-board battery; Examiner notes it is well-known in the field that batteries provide direct current (DC) power), 	
	wherein the removable comment includes an air system operable to provide a flow of air to the pneumatic therapy device (Figs. 1 & 11 compression module 1034 is part of footboard 46 and received in cavity 90; Compression module 1034 contains electric circuit 1020, battery 1022, pressure generator 1024; Examiner notes the electric circuit, battery, and pressure generator are taken together to be the air system) and a port operable to be engaged by a conduit of the pneumatic therapy device to provide a flow path from the air system to a compression sleeve of the pneumatic therapy device (Fig. 1 conduit 54, coupler 60, ports 68; Fig. 4 conduit coupler 92, ports 120; Col. 6 lines 39-43 “couplers 92 each have three ports 120 which mate with the ports 68, 80 of whichever of couplers 60, 76 are mated therewith”; Fig. 1 compression sleeve assembly 32; Col. 5 lines 11-18 disclose the compression sleeve 52 is connected by tubes to coupler 60 to provide air flow to inflatable portions 62, 64, 66). 
	Biondo discloses posts which protrude from the frame of the patient support apparatus to mate with sockets in the removable component, but does not disclose wherein the removable component including a mounting pin operable to engage a mounting hole on a frame of the patient support apparatus. However, it has been held that rearrangement of parts is a matter of obvious design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice (See MPEP2144.04(VI)(C)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Biondo to have posts protruding from the footboard into sockets on the frame as a matter of obvious design choice because the modification would not affect operation of the device.    

    PNG
    media_image1.png
    793
    1129
    media_image1.png
    Greyscale

Regarding claim 2, Biondo discloses the therapy system of claim 1, and Biondo further discloses wherein the air system is contained within the removable component (Fig. 11 compression module 1034 contains electric circuit 1020, battery 1022, pressure generator 1024 are contained within cavity 90 of footboard 46).  
Regarding claim 3, Biondo discloses the therapy system of claim 2, and Biondo further discloses wherein the power is isolated DC power (Fig. 11 battery 1022; Examiner notes it is well-known in the field that batteries provide direct current (DC) power).  
Regarding claim 4, Biondo discloses the therapy system of claim 3, and Biondo further discloses wherein the power is provided by a battery on the patient support apparatus (Fig. 11 battery 1022; Examiner notes when the footboard 46 is connected to patient-support deck 40, power is provided to the compression therapy sleeve).  
Regarding claim 5, Biondo discloses the therapy system of claim 1, and further discloses wherein the air system is coupled to a port on the removable component and receives power through a coupling to the port (Fig. 4 conduit coupler 92, ports 120 are on footboard 46; Col. 6 lines 39-43 “couplers 92 each have three ports 120 which mate with the ports 68, 80 of whichever of couplers 60, 76 are mated therewith”;  Col. 5 lines 11-18 disclose the compression sleeve 52 is connected by tubes to coupler 60 to provide air flow to inflatable portions 62, 64, 66; Fig. 11 battery 1022 provides power to pressure generator 1024).  
Regarding claim 6, Biondo discloses the therapy system of claim 5, and Biondo further discloses wherein the power is isolated DC power (Fig. 11 battery 1022; Examiner notes it is well-known in the field that batteries provide direct current (DC) power).  
Regarding claim 7, Biondo discloses the therapy system of claim 6, and Biondo further discloses wherein the power is provided by a battery on the patient support apparatus (Fig. 11 battery 1022; Examiner notes it is well-known in the field that batteries provide direct current (DC) power).  
Regarding claim 17, Biondo discloses the therapy system of claim 1, and Biondo further discloses wherein the pneumatic therapy device comprises a compression sleeve that is adjustable to vary the size of the compression sleeve when applying the compression sleeve to a particular patient (Fig. 1 compression sleeve assembly 36; Col. 5 lines 11-14 disclose the sleeves are configured and sized for patients).  
Claims 8-11, 13-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biondo in view of US 9539155 B2 to Johannigman et al. (hereinafter “Johannigman”).
Regarding claim 8, Biondo discloses the therapy system of claim 5, and Biondo further discloses  wherein the therapy system further comprises a user interface supported on the frame (Fig. 2 housing 122, user inputs 124 taken together to be the user interface; Fig. 1 frame 38, patient support deck 40 comprise the frame; Examiner notes when footboard 46 is connected to patient support deck 40, the footboard is attached to the frame and thus the user interface is supported on the frame), and instructions causing the controller to be operable to detect that the second end of the conduit of the pneumatic therapy assembly has been connected to the outlet of the distribution assembly (Fig. 11 coupler 1016, circuit 1020, module 1034, apparatus 1032; Col. 16 lines 1-6: “When module 1034 is detached from apparatus 1032 and coupler 1016 of sleeve assembly 1036 is coupled to coupler 1012 of module 1034, circuit 1020 sends control signals to pressure generator 1024 and to valve 1026 to control the inflation and deflation of a compression sleeve 1052) and provide an interface screen on the user interface to allow a user to control of the source of pressurized air to operate the pneumatic therapy device to provide therapy to an occupant of the patient support apparatus (Col. 6 lines 61-67, Col. 7 lines 1-3: “User inputs 124 are provided on the front of housing 122 and are engaged by a user to input operating parameters into the circuitry of module 34. Such operating parameters may include inflation sequence, maximum/minimum inflation pressure(s), dwell time(s) after inflation, and the amount of time between inflations. One or more displays, such as an LED or a display screen, may be included in module 34 to communicate various data, such as operating conditions and alarm conditions, to the user.”).  Biondo does not disclose a controller including a processor and a memory device, the memory device including instructions that are executable by the processor to control the source of pressurized air, distribution system, and user interface. However, Johannigman demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller, processor, and memory device which control therapeutic air flow (Fig. 3 controller 62, memory 68, processor 70; Fig. 1-3 fluidization system 14 is controlled by control system 16 (See Figs. 2 & 3); Col. 11 lines 27-28: “controller 62 may make this determination by asking the caregiver on a graphical user interface”; Examiner notes the control system controls the user interface here).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Biondo to further include a controller, memory, and processor, as taught by Johannigman, to automatically control administration of the airflow treatment.
Regarding claim 9, Biondo in view of Johannigman discloses the therapy system of claim 8, and Biondo as modified by Johannigman further discloses wherein the memory device includes further instructions that, when executed by the processor, cause the controller to fill a compression sleeve of the pneumatic therapy device with air, monitor the pressure in the sleeve, determine whether the pressure in the sleeve has changed, and, if the pressure has changed, compute a therapeutic pressure for the particular patient, and apply the therapeutic pressure to the patient during the pneumatic therapy (Col. 16 lines 3-6: “circuit 1020 sends control signals to pressure generator 1024 and to valve 1026 to control the inflation and deflation of a compression sleeve 1052 which is coupled to a person's limb”; Col. 16 lines 14-24: “After valve 1026 moves to the inflation position, circuit 1020 activates pressure generator 1024 to inflate sleeve 1052 through valve 1026, conduits 1028, 1038, 1054, and couplers 1012, 1016. Sensor 1040 provides feedback to circuit 1020 which is indicative of the pressure in conduit 1038 which, in turn, correlates to the pressure in sleeve 1052. When the pressure in sleeve 1052 reaches a desired pressure value corresponding to maximum inflation pressure, circuit 1020 deactivates pressure generator 1024 and moves valve 1026 either to an inflation-hold position or a deflation position, depending upon the control algorithm programmed into circuit 1020”.; Examiner notes that the controller, processor, and memory device of Johannigman would work along with/enhance the electrical circuit of Biondo).  
Regarding claim 10, Biondo in view of Johannigman discloses the therapy system of claim 8, and Biondo as modified by Johannigman further discloses wherein the memory device includes further instructions that, when executed by the processor, cause the controller to monitor for the presence of a pneumatic therapy device (Col. 16 lines 1-3: “When module 1034 is detached from apparatus 1032 and coupler 1016 of sleeve assembly 1036 is coupled to coupler 1012 of module 1034, circuit 1020 sends control signals to pressure generator 1024; Examiner notes that being coupled and then sending signals is indicative of the control circuit “sensing” presence of connection to the pneumatic device; Examiner notes that the controller, processor, and memory device of Johannigman would work along with/enhance the electrical circuit of Biondo). Biondo does not disclose initiate a timer to monitor for the initiation of a pneumatic therapy by a caregiver, and if the caregiver does not initiate a pneumatic therapy in a predetermined time, initiate the pneumatic therapy automatically. However, Johannigman demonstrates it was known in the art before the effective filing date of the claimed invention to automatically trigger airflow therapy after a preset amount of time (Col. 7 lines 57-62: “If the patient has not moved relative to the patient support surface 14, the control system 16 for a predetermined time period, the control system 16 may again determine a patient event has occurred and take action as suggested in FIG. 4 and in more detail in FIGS. 6 and 7.”; Col. 10 lines 19-23: “In the illustrative example, the processor 70 may determine that increasing air flow via fluid supply 36 may be done without caregiver permission and the processor 70 commands the fluid supply to increase a fluid flow rate”; Examiner notes that the control system as applied to Biondo would result in “taking action” to mean automatically start compression therapy after the preset amount of time.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Biondo to further include automatic initiation of therapy after a preset time, as taught by Johannigman, to provide therapy without the need of a clinician. 
Regarding claim 11, Biondo in view of Johannigman discloses the therapy system of claim 8, but Biondo does not disclose wherein the memory device includes further instructions that, when executed by the processor, cause the controller to monitor a sensor to determine if the pneumatic therapy device has been removed by a patient, and, if the pneumatic therapy device has been removed by the patient, issue an alarm. However, Johannigman demonstrates it was known in the art before the effective filing date of the claimed invention to trigger an alarm based on a patient sensor being deactivated (Col. 18 lines 1-4: “The decision step 364 determines if the caregiver should be notified of the feature deactivation as shown in FIG. 8B. As an example, the deactivated feature may be the bed-exit alarm.”; Col. 18 lines 7-10: “If the caregiver should be notified of the feature deactivation, the feature-request subroutine 224 proceeds to a process step 366 that notifies the caregiver the feature is now deactivated.”; Examiner notes that notification provided to the caregiver is the alarm, and that as applied to Biondo, the alarm would trigger would the compression module is disabled (I.e. uncoupling the compression module from the patient support apparatus, and no pressure sensor detection, as the sleeve would be disconnected.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit and pressure sensor of Biondo to trigger an alarm when a disconnection occurs, as taught by Johannigman, to provide an alert that the patient is out of bed (Col. 18 lines 1-4). 
Regarding claim 13, Biondo discloses the therapy system of claim 1, and Biondo further discloses wherein the therapy system further comprises a user interface supported on the frame (Fig. 1 housing 122 and user inputs 124 comprise the user interface; Examiner notes when footboard 46 is part of the frame and thus the user interface is supported on the frame), instructions cause the controller to be operable to detect that the second end of the conduit of the pneumatic therapy assembly has been connected to the outlet of the distribution assembly (Fig. 11 coupler 1016, circuit 1020, module 1034, apparatus 1032, Col. 16 lines 1-6: “When module 1034 is detached from apparatus 1032 and coupler 1016 of sleeve assembly 1036 is coupled to coupler 1012 of module 1034, circuit 1020 sends control signals to pressure generator 1024 to control the inflation and deflation of a compression sleeve 1052) and provide an interface screen on the user interface to allow a user to control of the source of pressurized air to operate the pneumatic therapy device to provide therapy to an occupant of the patient support apparatus (Col. 6 lines 61-67, Col. 7 lines 1-3: “User inputs 124 are provided on the front of housing 122 and are engaged by a user to input operating parameters into the circuitry of module 34. Such operating parameters may include inflation sequence, maximum/minimum inflation pressure(s), dwell time(s) after inflation, and the amount of time between inflations. One or more displays, such as an LED or a display screen, may be included in module 34 to communicate various data, such as operating conditions and alarm conditions, to the user.”). Biondo does not disclose a controller including a processor and a memory device, the memory device including instructions that are executable by the processor to control the source of pressurized air, distribution system, and user interface. However, Johannigman demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller, processor, and memory device which control therapeutic air flow (Fig. 3 controller 62, memory 68, processor 70; Fig. 1-3 fluidization system 14 is controlled by control system 16 (See Figs. 2 & 3); Col. 11 lines 27-28: “controller 62 may make this determination by asking the caregiver on a graphical user interface”; Examiner notes the control system controls the user interface here).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Biondo to further include a controller, memory, and processor, as taught by Johannigman, to automatically control administration of the airflow treatment.
Regarding claim 14, Biondo in view of Johannigman discloses the therapy system of claim 13, and Biondo as modified by Johannigman further discloses wherein the memory device includes further instructions that, when executed by the processor, cause the controller to fill a compression sleeve of the pneumatic therapy device with air, monitor the pressure in the sleeve, determine whether the pressure in the sleeve has changed, and, if the pressure has changed, compute a therapeutic pressure for the particular patient, and apply the therapeutic pressure to the patient during the pneumatic therapy (Col. 16 lines 3-6: “circuit 1020 sends control signals to pressure generator 1024 and to valve 1026 to control the inflation and deflation of a compression sleeve 1052 which is coupled to a person's limb”; Examiner notes Biondo’s circuit detects connection and functions as a controller; Col. 16 lines 14-24: “After valve 1026 moves to the inflation position, circuit 1020 activates pressure generator 1024 to inflate sleeve 1052 through valve 1026, conduits 1028, 1038, 1054, and couplers 1012, 1016. Sensor 1040 provides feedback to circuit 1020 which is indicative of the pressure in conduit 1038 which, in turn, correlates to the pressure in sleeve 1052. When the pressure in sleeve 1052 reaches a desired pressure value corresponding to maximum inflation pressure, circuit 1020 deactivates pressure generator 1024 and moves valve 1026 either to an inflation-hold position or a deflation position, depending upon the control algorithm programmed into circuit 1020”.; Examiner notes that the controller, processor, and memory device of Johannigman would work along with/enhance the electrical circuit of Biondo).  
Regarding claim 15, Biondo in view of Johannigman discloses the therapy system of claim 13, and Biondo as modified by Johannigman further discloses wherein the memory device includes further instructions that, when executed by the processor, cause the controller to monitor for the presence of a pneumatic therapy device (Biondo Col. 16 lines 1-3: “When module 1034 is detached from apparatus 1032 and coupler 1016 of sleeve assembly 1036 is coupled to coupler 1012 of module 1034, circuit 1020 sends control signals to pressure generator 1024; Examiner notes that being coupled and then sending signals is indicative of the control circuit “sensing” presence of connection to the pneumatic device; Examiner notes that the controller, processor, and memory device of Johannigman would work along with/enhance the electrical circuit of Biondo). Biondo does not disclose initiate a timer to monitor for the initiation of a pneumatic therapy by a caregiver, and if the caregiver does not initiate a pneumatic therapy in a predetermined time, initiate the pneumatic therapy automatically. However, Johannigman demonstrates it was known in the art before the effective filing date of the claimed invention to automatically trigger airflow therapy after a preset amount of time (Col. 7 lines 57-62: “If the patient has not moved relative to the patient support surface 14, the control system 16 for a predetermined time period, the control system 16 may again determine a patient event has occurred and take action as suggested in FIG. 4 and in more detail in FIGS. 6 and 7.”; Col. 10 lines 19-23: “In the illustrative example, the processor 70 may determine that increasing air flow via fluid supply 36 may be done without caregiver permission and the processor 70 commands the fluid supply to increase a fluid flow rate”; Examiner notes that the control system as applied to Biondo would result in “taking action” to mean automatically start compression therapy after the preset amount of time.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Biondo to further include automatic initiation of therapy after a preset time, as taught by Johannigman, to provide therapy without the need of a clinician. 
Regarding claim 18, Biondo discloses a therapy system comprising (Fig. 1 Compression therapy system 30)
	a pneumatic therapy device a including a compression sleeve and a conduit having a first end coupled to the compressions sleeve and a second end (Fig. 1 compression sleeve assembly 36, conduit 54, conduit coupler 60; conduit 54 extends from the sleeve assembly 36 at a first end and is coupled to conduit coupler at the distal (second) end), 
	a patient support apparatus (Fig. 1 patient support apparatus 32), 
	the patient support apparatus including a frame (Fig. 1 frame 38 and patient support deck 40 comprise the frame), 
	a source of pressurized air supported by the frame (Fig. 11 pressure generator 1024; Examiner notes when compression module 1034 which house pressure generator 1024 is coupled to footboard 46 and mounted on patient support deck 40, the pressure generator is supported by the frame (See Fig. 1 for attachment capability of footboard 46 to patient support deck 40)), 
	a distribution assembly including a conduit for directing a flow of pressurized air from the source of pressurized air (Fig. 11 pressure generator 1024 air is carried via conduit 1028), an outlet (Fig. 11 pneumatic coupler 1012; Col. 15 line 36: “pneumatic coupler 1012 with one or more outlet ports”), and 
	a sensor for detecting a pressure (Fig. 11 pressure sensor 1040), 
	a user interface supported on the frame (Fig. 1 housing 122 and user inputs 124 comprise the user interface)
	a circuit to detect that the second end of the conduit of the pneumatic therapy assembly has been connected to the outlet of the distribution assembly, and if the conduit has been connected, cause the controller to fill a compression sleeve of the pneumatic therapy device with air (Biondo Fig. 11 coupler 1016, circuit 1020, module 1034, apparatus 1032, Col. 16 lines 1-6: “When module 1034 is detached from apparatus 1032 and coupler 1016 of sleeve assembly 1036 is coupled to coupler 1012 of module 1034, circuit 1020 sends control signals to pressure generator 1024 and to valve 1026 to control the inflation and deflation of a compression sleeve 1052 which is coupled to a person's limb”; Examiner notes Biondo’s circuit detects connection and functions as a controller), 
	monitor the pressure in the sleeve, determine whether the pressure in the sleeve has changed, and, if the pressure has changed, compute a therapeutic pressure for the particular patient, and apply the therapeutic pressure to the patient during the pneumatic therapy (Col. 16 lines 14-24: “After valve 1026 moves to the inflation position, circuit 1020 activates pressure generator 1024 to inflate sleeve 1052 through valve 1026, conduits 1028, 1038, 1054, and couplers 1012, 1016. Sensor 1040 provides feedback to circuit 1020 which is indicative of the pressure in conduit 1038 which, in turn, correlates to the pressure in sleeve 1052. When the pressure in sleeve 1052 reaches a desired pressure value corresponding to maximum inflation pressure, circuit 1020 deactivates pressure generator 1024 and moves valve 1026 either to an inflation-hold position or a deflation position, depending upon the control algorithm programmed into circuit 1020”.). Biondo does not disclose a controller including a processor and a memory device, the memory device including instructions that are executable by the processor to control the source of pressurized air, distribution system, and user interface. However, Johannigman demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller, processor, and memory device which control therapeutic air flow (Fig. 3 controller 62, memory 68, processor 70; Fig. 1-3 fluidization system 14 is controlled by control system 16 (See Figs. 2 & 3); Col. 11 lines 27-28: “controller 62 may make this determination by asking the caregiver on a graphical user interface”; Examiner notes the control system controls the user interface here).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Biondo to further include a controller, memory, and processor, as taught by Johannigman, to automatically control administration of the airflow treatment.
Regarding claim 19, Biondo in view of Johannigman discloses the therapy system of claim 18, and Biondo further discloses wherein the memory device includes further instructions that, when executed by the processor, cause the controller to monitor for the presence of a pneumatic therapy device (Col. 16 lines 1-3: “When module 1034 is detached from apparatus 1032 and coupler 1016 of sleeve assembly 1036 is coupled to coupler 1012 of module 1034, circuit 1020 sends control signals to pressure generator 1024; Examiner notes that being coupled and then sending signals is indicative of the control circuit “sensing” presence of connection to the pneumatic device). Biondo does not disclose initiating a timer to monitor for the initiation of a pneumatic therapy by a caregiver, and if the caregiver does not initiate a pneumatic therapy in a predetermined time, initiate the pneumatic therapy automatically. However, Johannigman demonstrates it was known in the art before the effective filing date of the claimed invention to automatically trigger airflow therapy after a preset amount of time (Col. 7 lines 57-62: “If the patient has not moved relative to the patient support surface 14, the control system 16 for a predetermined time period, the control system 16 may again determine a patient event has occurred and take action as suggested in FIG. 4 and in more detail in FIGS. 6 and 7.”; Col. 10 lines 19-23: “In the illustrative example, the processor 70 may determine that increasing air flow via fluid supply 36 may be done without caregiver permission and the processor 70 commands the fluid supply to increase a fluid flow rate”; Examiner notes that the control system as applied to Biondo would result in “taking action” to mean automatically start compression therapy after the preset amount of time.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Biondo to further include automatic initiation of therapy after a preset time, as taught by Johannigman, to provide therapy without the need of a clinician. 
Regarding claim 20, Biondo in view of Johannigman discloses the therapy system of claim 18, Biondo does not disclose wherein the memory device includes further instructions that, when executed by the processor, cause the controller to monitor a sensor to determine if the pneumatic therapy device has been removed by a patient, and, if the pneumatic therapy device has been removed by the patient, issue an alarm. However, Johannigman demonstrates it was known in the art before the effective filing date of the claimed invention to trigger an alarm based on a sensor being deactivated (Col. 18 lines 1-4: “The decision step 364 determines if the caregiver should be notified of the feature deactivation as shown in FIG. 8B. As an example, the deactivated feature may be the bed-exit alarm.”; Col. 18 lines 7-10: “If the caregiver should be notified of the feature deactivation, the feature-request subroutine 224 proceeds to a process step 366 that notifies the caregiver the feature is now deactivated.”; Examiner notes that notification provided to the caregiver is the alarm, and that as applied to Biondo, the alarm would trigger would the compression module is disabled (I.e. uncoupling the compression module from the patient support apparatus, and no pressure sensor detection, as the sleeve would be disconnected.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit and pressure sensor of Biondo to trigger an alarm when a disconnection occurs, as taught by Johannigman, to provide an alert that the patient is out of bed (Col. 18 lines 1-4). 
Claims 12, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Biondo in view of Johannigman, and in further view of EP1623666A2 to Collins et al. (hereinafter “Collins”).
Regarding claim 12, Biondo in view of Johannigman discloses the therapy system of claim 11, but do not disclose the controller to issue an audible verbal prompt regarding the patient therapy device (Examiner notes that Johannigman does disclose alarm conditions being triggered (Col. 18 lines 3-4), but not a verbal alarm). However, Collins demonstrates it was known in the art before the effective filing date of the claimed invention to use a verbal alarm (Paragraph 0010 “If the system detects that the caregiver has exited the room without rectifying the alarm condition, the system may notify the caregiver via an audio alarm (such as a voice message)”; Examiner notes that “an alarm condition” as applied to Biondo in view of Jonnigham would be disconnection of the pneumatic therapy device.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the circuit of Biondo to include an audible verbal alarm, as taught by Collins, in order to notify the caregiver about an alarm condition regarding the patient therapy apparatus (Paragraph 0010). 
Regarding claim 16, Biondo in view of Johannigman discloses the therapy system of claim 13, and Johannigman further discloses memory device includes further instructions that, when executed by the processor, cause the controller to monitor a sensor to determine if the pneumatic therapy device has been removed by a patient, and, if the pneumatic therapy device has been removed by the patient, issue an alarm (Col. 18 lines 1-4: “The decision step 364 determines if the caregiver should be notified of the feature deactivation as shown in FIG. 8B. As an example, the deactivated feature may be the bed-exit alarm.”; Col. 18 lines 7-10: “If the caregiver should be notified of the feature deactivation, the feature-request subroutine 224 proceeds to a process step 366 that notifies the caregiver the feature is now deactivated.”; Examiner notes that notification provided to the caregiver is the alarm, and that as applied to Biondo, the alarm would trigger would the compression module is disabled (I.e. uncoupling the compression module from the patient support apparatus.). Biondo in view of Johannigman do not disclose the controller to issue an audible verbal prompt regarding the patient therapy device (Examiner notes that Johannigman does disclose alarm conditions being triggered (Col. 18 lines 3-4), but not a verbal alarm). However, Collins demonstrates it was known in the art before the effective filing date of the claimed invention to use a verbal alarm (Paragraph 0010 “If the system detects that the caregiver has exited the room without rectifying the alarm condition, the system may notify the caregiver via an audio alarm (such as a voice message)”; Examiner notes that “an alarm condition” as applied to Biondo in view of Jonnigham would be disconnection of the pneumatic therapy device.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the circuit of Biondo to include an audible verbal alarm, as taught by Collins, in order to notify the caregiver about an alarm condition regarding the patient therapy apparatus (Paragraph 0010). 
Regarding claim 21, Biondo in view of Johannigman discloses the therapy system of claim 20, but do not disclose the controller to issue an audible verbal prompt regarding the patient therapy device (Examiner notes that Johannigman does disclose alarm conditions being triggered (Col. 18 lines 3-4), but not a verbal alarm). However, Collins demonstrates it was known in the art before the effective filing date of the claimed invention to use a verbal alarm (Paragraph 0010 “If the system detects that the caregiver has exited the room without rectifying the alarm condition, the system may notify the caregiver via an audio alarm (such as a voice message)”; Examiner notes that “an alarm condition” as applied to Biondo in view of Jonnigham would be disconnection of the pneumatic therapy device.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the circuit of Biondo to include an audible verbal alarm, as taught by Collins, in order to notify the caregiver about an alarm condition regarding the patient therapy apparatus (Paragraph 0010). 
Regarding claim 22, Biondo in view of Johannigman and Collins discloses the therapy system of claim 21, and Biondo further discloses wherein the pneumatic therapy device comprises a compression sleeve that is adjustable to vary the size of the compression sleeve when applying the compression sleeve to a particular patient (Biondo Fig. 1 compression sleeve assembly 36; Col. 5 lines 11-14 disclose the sleeves are configured and sized for patients).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-9833369-B2 to Meyer; US-9827157-B2 to Newkirk; US-9737454-B2 to Hornbach; US-9492341-B2 to Huster; US-9237979-B2 to Carnell; US-9017273-B2 to Burbank; US-8845562-B2 to Reveveur; US-8752220-B2 to Soderberg; US-8679040-B2 to Horst; US-6987448-B2 to Catton; US-6877572-B2 to Vogel; US-6876303-B2 to Reeder; US-20190021924-A1 to Trepanier; US-20190015289-A1 to Grimoldby; US-20190000329-A1 to Denson; US-20180369039-A1 to Bhimavarapu; US-20180272147-A1 to Freeman; US-20170273851-A1 to Larmer; US-20140277252-A1 to Hyde; US-20140236058-A1 to Lee; US-20130340169-A1 to Zerhusen; US-20120277789-A1 to Caldarone; US-20090177184-A1 to Christensen; US-20050159690-A1 to Barak; US-20040106884-A1 to Bolam; US-20020042583-A1 to Barak; US-11071666-B2 to Emmons; US-10561549-B2 to Walton; US-10517784-B2 to Zerhusen; US-10507158-B2 to Brzenchek; and US-10166166-B1 to Theriot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785